IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                     July 20, 2011 Session

                      CHANDRA PEARSON V. VICTOR ROSS

                   An Appeal from the Shelby County Chancery Court
                    No. CH1020491      Walter L. Evans, Chancellor




               No. W2011-00321-COA-R3-CV - Filed December 28, 2011


This appeal involves a nuisance claim. The parties own adjoining homes in a neighborhood
of zero-lot line homes. The defendant’s air conditioning condenser unit is outside his home,
between the parties’ homes. The plaintiff filed this lawsuit against the defendant, alleging
that the noise of the defendant’s air conditioning unit constituted a nuisance, and seeking
abatement of the nuisance, money damages, and injunctive relief. After a bench trial, the
trial court held in favor of the defendant. The plaintiff now appeals. We affirm.

    Tenn. R. App. P. 3(d) Appeal as of Right; Judgment of the Chancery Court is
                                      Affirmed

H OLLY M. K IRBY , J., delivered the opinion of the Court, in which A LAN E. H IGHERS, P.J.,
W.S., and D AVID R. F ARMER, J., joined.

Prince C. Chambliss, Jr., Memphis, Tennessee, for the Plaintiff/Appellant Chandra Pearson.

William G. Hardwick, II, Memphis, Tennessee, for the Defendant/Appellee Victor Ross.1

                                            OPINION

                              F ACTS AND P ROCEEDINGS B ELOW

In June 2007, Plaintiff/Appellant Chandra Pearson (“Pearson”) moved into her residence on
Charlton Way in Cordova, Tennessee. The neighborhood is a zero-lot line community, in
which the homes are approximately seven feet apart. After Pearson moved into her home,


1
 Defendant, Victor Ross, represented himself in the proceedings below. Attorney Hardwick was retained
to represent him on appeal.
she noticed that the air conditioning condenser unit (“AC unit”) for the adjoining
homeowner, placed between their homes directly outside Pearson’s bedroom, was unduly
noisy. The problem was not resolved before the next-door neighbor moved from the home.

In June 2008, Defendant/Appellee Victor Ross (“Ross”) moved into the residence next-door
to Pearson, on Charlton Way. After Ross had lived in the home for a few months, Pearson
placed a letter in Ross’s door, demanding that he move the AC unit to the other side of his
house. After this letter was ignored, Pearson re-sent the letter to Ross via certified mail.
Ross responded with a letter declining to move the AC unit, because he believed it was not
illegal, and noting that the unit was there when he purchased the home. Further attempts to
resolve the matter were unsuccessful.

On November 9, 2010, Pearson filed this lawsuit against Ross in the Chancery Court of
Shelby County, Tennessee for abatement of a nuisance. The complaint alleged that Ross’s
AC unit constituted a nuisance, in that it was unreasonably loud and was run for an
unreasonably long duration. The complaint alleged that the noise from the AC unit violated
“national standards” and would disturb a person “with normal sensibilities.” The complaint
sought injunctive relief, and compensatory and punitive damages totaling $33,300.

Upon the filing of the complaint, Pearson obtained a temporary restraining order enjoining
Ross from using his AC unit. Pearson’s complaint asked the trial court to schedule a hearing
on her request for temporary injunctive relief, pending the trial. The requested hearing was
scheduled for November 22, 2010.

On the scheduled hearing date, Pearson was represented by counsel, and Ross elected to
proceed pro se. At the outset of the hearing, counsel for Pearson sought to obtain Ross’s
consent to continue the injunction prohibiting him from using his AC unit, pending a trial on
the merits. In doing so, Pearson’s counsel stated:

       [W]e intend to set this matter for trial. I’m going to go across to the clerk’s
       office.
               There is no proof necessary. We have the plaintiff in the courtroom.
       We have an expert witness, and we’re prepared to go to trial as soon as the
       Court can accommodate us.
                                             ***
               Now, plaintiff is prepared today, Your Honor, to testify. We have our
       expert witness here. We’re prepared to put on all the proof necessary, we
       believe, to warrant this Court in entering a preliminary injunction, a temporary
       injunction to keep the matter status quo.



                                             -2-
Ross declined to agree to continue the injunction, as it prevented him from using his AC unit,
and told the trial court he would “rather we just get this out of the way and done with. . . .
I don’t know what [Pearson is] expecting me to do, but I’ve got as much as I can get to
defend myself.” The trial court apparently agreed and instructed Pearson’s counsel to
commence with the trial and put on his proof. Pearson’s counsel did so, without objection.

Pearson testified first, on her own behalf. She noted that, when she purchased her home, the
seller gave her a disclosure statement indicating that the home had no neighborhood noise
problems. Despite this, to Pearson’s chagrin, the first night Pearson spent in her home, she
heard a continual rumbling noise that she later determined was emanating from the AC unit
of the adjoining home, which was later purchased by Ross. Pearson’s initial efforts to obtain
assistance regarding the noisy AC unit from Shelby County code enforcement officials
proved unsuccessful.

After Ross purchased the home next door with the offending AC unit, Pearson said, she
wrote a letter to him asking him to relocate the AC unit. When she received no response, she
re-sent the letter via certified mail. Ross declined to move the unit. She complained that
Ross ran his AC unit even when the outside temperature was below 60 degrees.

Pearson testified at some length about her efforts to record and measure the noise from
Ross’s AC unit with a noise measuring device that she acquired, and testified that the noise
level inside her bedroom exceeded “national standards.” Pearson introduced into evidence
two videos she recorded, which she narrated, and various photographs she took of Ross’s
home and the adjoining property. She described her conversations with acoustics experts and
her efforts to soundproof her bedroom. Pearson also recounted her contacts to various
government officials, including city and county officials, the mayor, the judge of the local
environmental court, and State officials in Nashville. She described her conversations with
her psychologist about her stress and anxiety from living with the noise from Ross’s AC unit,
and submitted into evidence her medical records. Pearson said that Ross was not
“considerate” and not a “good neighbor,” and testified that he left grass clippings on her
property after he mowed his lawn.

Pearson also submitted the testimony of an expert in acoustics. He opined that the noise from
Ross’s AC unit was “above that which the ordinary, reasonable person would be able to
tolerate.”

Ross testified on his own behalf. He said he had a heating and air conditioning company
check his AC unit and he was told that it was running properly. Ross noted that Pearson
moved to her home before he moved to the neighborhood, and the same AC unit was there
when he moved in.

                                             -3-
Ross described Pearson’s numerous complaints about a host of unrelated issues, such as
persons parking close to a fire hydrant, grass on his property that was allegedly too high,
grass clippings when the lawn was cut, a tent in his backyard for his young son, his car alarm,
and the like. He said that Pearson harassed him by contacting a variety of authorities, such
as code enforcement authorities, vector control, and the Sheriff’s Department, and by
constantly staring out her door at Ross’s family and guests in an intimidating manner.

Ross submitted the testimony of a former neighbor. The neighbor testified that Pearson
complained constantly about perceived problems with her small dog barking inside her home
or how her grass was cut, and repeatedly reported her to the police and submitted a complaint
to the environmental court about the dog barking in her home. After a hearing, she said, the
judge of the environmental court told Pearson she had unusually sensitive hearing. Prior to
Pearson moving into the neighborhood, the neighbor said, all of the neighbors would
socialize in their yards and be friendly; this changed after Pearson moved in, put up “no-
trespassing” signs in her yard, and put cameras in her windows to record the activities
outside. After living in the neighborhood for eight years, the neighbor testified, once Pearson
moved into the neighborhood, the neighbor sold her home for less than it was worth in order
to move away from Pearson.

At the conclusion of the evidence, the trial court issued an oral ruling that Ross’s AC unit
was not a nuisance. After reviewing the evidence, the trial court noted that the offending AC
unit was there when Pearson moved into her home, and that Ross did not change it after he
later moved into his home. The trial court also looked to the receipt that the HVAC company
provided to Ross, which indicated that the unit was running normally. The trial judge
considered all of this evidence that the noise emitted from the AC unit was not unreasonable,
and that the noise level was no different from what it was when Pearson purchased her home,
before Ross moved into his home. The trial court noted the testimony of neighbors who
perceived Pearson to be “oversensitive.” Based on all of the evidence, the trial court found
that Pearson had not met her burden of proof to establish a nuisance and dismissed Pearson’s
petition. From this order, Pearson now appeals.

                       I SSUES ON A PPEAL & S TANDARD OF R EVIEW

On appeal, Pearson raises the following issues:

       (1) This Court should reverse the Trial Court’s finding that there is no
       nuisance to be abated because he erred in disregarding scientific proof and
       expert witness testimony and instead relied upon inadmissible incompetent
       opinion testimony of lay witnesses and hearsay statements contained in
       inadmissible documents.

                                              -4-
       (2) This Court should reverse the Trial Court’s finding that there is no
       nuisance to be abated because, even viewing the facts most favorably in
       support of the findings, a preponderance of the admissible credible evidence
       clearly shows that the Trial Judge erred when he found that the noise emitted
       by the air condenser unit complained of by Plaintiff does not constitute a
       nuisance and should not be abated.

Generally, we review a trial court’s factual findings de novo on the record, presuming those
findings to be correct, unless the evidence preponderates otherwise. Tenn. R. App. P. 13(d).
For the evidence to preponderate against a trial court’s finding of fact, it must support
another factual finding with greater convincing effect. Watson v. Watson, 196 S.W.3d 695,
701 (Tenn. Ct. App. 2005) (citing Walker v. Sidney Gilreath & Assocs., 40 S.W.3d 66, 71
(Tenn. Ct. App. 2000); Realty Shop, Inc. v. RR Westminster Holding, Inc., 7 S.W.3d 581,
596 (Tenn. Ct. App. 1999)). We review a trial court’s conclusions of law de novo, with no
such presumption of correctness. Union Carbide Corp. v. Huddleston, 854 S.W.2d 87, 91
(Tenn. 1993). Determinations of the witnesses’ credibility by a trial judge are given great
weight on appeal, and will not be reversed in the absence of clear and convincing evidence
to the contrary. Hughes v. Metro. Gov’t of Nashville & Davidson Co., 340 S.W.3d 352, 360
(Tenn. 2011); Larsen-Ball v. Ball, 301 S.W.3d 228, 235 (Tenn. 2010).

                                          A NALYSIS

Pearson argues first that the trial court erred in basing its decision on inadmissible hearsay,
lay opinion, and other improper evidence. In response, Ross points out that there was no
objection to such evidence in the trial court.

As a general rule, the failure to “make a timely, specific objection in the trial court prevents
a litigant from challenging the introduction of inadmissible evidence for the first time on
appeal.” Wright v. United States Auto. Ass’n, 789 S.W.2d 911, 914 (Tenn. Ct. App. 1990)
(citations omitted); see Tenn. R. Evid. 103(a)(1); Tenn. R. App. P. 36(b). The rationale for
this rule has been explained as follows:

       Any other rule would result in setting a trap for the other side of the
       controversy. When objection is made to evidence, and specified, this
       notification may enable opposing counsel to obviate it, and thus make the
       evidence competent, but, if the party making an erroneous objection should
       be allowed to withhold a good objection and make that in the appellate
       court, where there can be no possibility of avoiding the difficulty by other
       evidence, this would give a very great advantage to the party so



                                              -5-
       withholding his real objection, and result in corresponding disadvantage
       and injustice to the opposing litigant.

Welch v. Bd. of Prof’l Responsibility for the Supreme Court of Tenn., 193 S.W.3d 457, 464
(Tenn. 2006) (quoting Mid-Tenn. R.R. Co. v. McMillan, 184 S.W. 20, 24 (Tenn. 1916)).
Failing to object to the evidence at the trial court level constitutes a waiver of the issue for
purposes of appeal. See Lobertini v. Brown, No. M2006-01485-COA-R3-JV, 2008 WL
275883, at *3 (Tenn. Ct. App. Jan. 31, 2008).

In the absence of an objection, the trial court is within its discretion to consider and rely on
the evidence. This Court has held that when a party fails to object to the admissibility of
evidence, “the evidence becomes admissible notwithstanding any other Rule of Evidence to
the contrary, and the [trier of fact] may consider that evidence for its ‘natural probative
effects as if it were in law admissible.’ ” Dixon v. Cobb, No. M2006-00850-COA-R3-CV,
2007 WL 2089748, at *8 (Tenn. Ct. App. July 12, 2007) (citing State v. Smith, 24 S.W.3d
274, 280 (Tenn. 2000)).

It is undisputed that Pearson did not object to any of the disputed evidence at the trial. Thus,
any objections to the evidence are waived on appeal.

Pearson next argues that the trial court erred in conducting the trial on the merits less than
a month after her complaint was filed. She argues that this precluded discovery and proper
trial preparation, and resulted in “trial by ambush.” Again, Pearson did not object or ask for
a continuance when Ross, proceeding pro se, asked the trial court to “just get this out of the
way and done with.” Indeed, not only did Pearson fail to object to proceeding with the trial
on the merits, counsel’s opening statement could only have left the trial judge with the
impression that Pearson was prepared to put on her evidence that day and desired to try the
case as soon as possible. Under these circumstances, we find that any objection to holding
the trial on the date of the hearing on temporary injunctive relief was waived as well.

Acknowledging her failure to object to the disputed evidence or to the trial court’s decision
to conduct the trial on the merits, Pearson asks this Court to nevertheless consider these
issues on appeal under the “plain error” doctrine. Under Rule 103(d) of the Tennessee Rules
of Evidence and Rule 36(b) of the Tennessee Rules of Appellate Procedure, this Court may
“take notice of ‘plain errors’ that were not raised in the proceedings below.” Smith, 24
S.W.3d at 282; see Tenn. R. Evid. 103(d); Tenn. R. App. P. 36(b). Any consideration of a
“plain error” lies within the discretion of the appellate court. State v. Bledsoe, 226 S.W.3d
349, 354 (Tenn. 2007). Moreover, Rules 13(b) and 36(a) of the Tennessee Rules of
Appellate Procedure give the appellate court the discretion to consider issues that have not



                                              -6-
been properly presented, in order to achieve fairness and justice. Heatherly v. Merrimack
Mut. Fire Ins. Co., 43 S.W.3d 911, 916 (Tenn. Ct. App. 2000).

 It is well established that the plain error doctrine is not applicable when the record reflects
that the party raising the issue on appeal made a deliberate, tactical choice to waive an
objection. Smith, 24 S.W.3d at 283 (citing State v. Walker, 910 S.W.2d 381, 399 (Tenn.
1995) (Anderson, C.J., concurring)). In the case at bar, Pearson was represented by
experienced, capable trial counsel, and came to court armed with not only plaintiff Pearson,
but also photographs, decibel meter measurements of the sound from Ross’s AC unit, two
videotapes, and live opinion testimony from an acoustics expert. In response to the trial
judge’s inquiry, Ross indicated that his efforts to secure counsel had been unsuccessful, and
he intended to proceed pro se. We can only surmise that, although the suggestion to go
ahead with the trial on the merits came from Ross, Pearson and her counsel made a strategic
decision in the moment that it was to Pearson’s advantage to acquiesce in Ross’s suggestion.

Similarly, as to Pearson’s failure to object at the trial level to the disputed evidence, we note
that the transcript of the trial reveals that there were no objections by either party to any of
the evidence presented. Moreover, Pearson’s evidence in her case in chief was replete with
potentially objectionable evidence. This included potentially objectionable statements in the
disclosure form from the seller of Pearson’s home to the effect that there were no noise
problems, the content of Pearson’s discussions with various government officials about
Ross’s AC unit and documents from those officials, statements by Pearson’s psychologist
and her medical records from the psychologist, and Pearson’s “narration” of her home
videos, in which she accuses Ross of violating a court order and disparages him as
“ridiculous” and “crazy.” It also includes Pearson’s home decibel meter readings, her
testimony about a repair shop’s testing of her home decibel meter, and her lay opinion
testimony about “normal” decibel noise levels and unspecified “national standards” for noise
levels. Ross, proceeding pro se, did not object to any of this evidence, and in turn Pearson’s
counsel did not object to any of Ross’s testimony or to the testimony of his neighbor witness.
Again, Pearson was represented by seasoned trial counsel, and we can only surmise that he
and Pearson made a strategic decision not to object to Ross’s testimony in the belief that
acquiescing in a courtroom environment in which there were essentially no barriers to the
admission of evidence would ultimately inure to Pearson’s benefit.

In light of this, we respectfully decline to exercise our discretion to consider these issues on
appeal despite the failure to object. We find that these issues are waived on appeal.

Apart from the evidentiary and procedural issues, Pearson argues that the evidence at trial
preponderates against the trial court’s finding that she did not meet her burden of proving
that Ross’s AC unit constituted a nuisance. Pearson points to the videos she submitted into

                                               -7-
evidence and the opinion testimony from her expert as showing that Ross’s AC unit was
unacceptably loud. Pearson contends that the trial court’s observation that Ross’s AC unit
was there when Pearson moved in and that Ross did not do anything to exacerbate the noise
indicates that the trial court “missed the entire point of the claim.” Pearson argues that a
court in British Columbia, Canada awarded relief to plaintiffs with a similar claim in Suzuki
v. Munroe, 2009 BCSC 1403 (B.C. Sup. Ct. Oct. 14, 2009) (cited in Appellant’s Brief), and
notes that, under Tennessee law, a nuisance may arise from lawful activities where it disturbs
the free use of another’s property or renders its occupation unreasonably uncomfortable,
citing Caldwell v. Knox Concrete Prod., Inc., 391 S.W.2d 5, 9-10 (Tenn. Ct. App. 1964).

As a general proposition, noise is not a nuisance per se because “no one is entitled to
absolute quiet in the enjoyment of his property.” Bivens v. Ballenger, No. 1, 1990 WL
182256, at *4 (Tenn. Ct. App. Nov. 28, 1990) (citing Caldwell, 391 S.W.2d at 9). Lawful
activities are not to be adversely affected “on account of every trifling or imaginary
annoyance, such as might offend the taste or disturb the nerves of a fastidious or over refined
person.” Herrell v. Roane Co., No. 151, 1989 WL 108588, at *2 (Tenn. Ct. App. Sept. 21,
1989); Caldwell, 391 S.W.2d at 10.

In order to be considered a nuisance, “noise must be so excessive that it is unreasonable in
light of all the circumstances and must cause injury to the health and comfort of ordinary
persons in the vicinity.” West v. Luna, No. 01A01-9707-CH-00281, 1998 WL 467106, at
*4 (Tenn. Ct. App. Aug. 12, 1998) (citing Gardner v. International Shoe Co., 49 N.E.2d
328, 335 (Ill. App. Ct. 1943); Strough v. Ideal Supplies Co., 187 S.W.2d 839, 841 (Ky. Ct.
App. 1945); Rose v. Chaikin, 453 A.2d 1378, 1381 (N.J. Super. Ct. Ch. Div. 1982)). The
determination of whether a particular noise constitutes a nuisance should not be based on the
subjective sensitivities of particular plaintiffs, but rather on an objective standard based on
reasonableness. West, 1998 WL 467106, at *4 (citing Burgess v. Omahawks Radio Control
Org., 362 N.W.2d 27, 29 (Neb. 1985); Stiglianese v. Vallone, 666 N.Y.S.2d 362, 364 (App.
Term 1997); Atkinson v. Bernard, 355 P.2d 229, 233 (Or. 1960)). “Whether a particular
noise is sufficiently excessive to constitute a nuisance is ordinarily a question of degree and
locality—in essence a question of fact to be considered in light of all the attending
circumstances.” West, 1998 WL 467106, at *4 (citing Caldwell, 391 S.W.2d at 9)).

In the case at bar, the trial court’s holding that the noise from Ross’s AC unit did not rise to
the level of a nuisance was based in large part on his assessment of the credibility of the
witnesses who testified at trial. Trial courts, of course, are best situated to determine the
credibility of the witnesses and to resolve factual disputes hinging on credibility
determinations. Hughes, 340 S.W.3d at 360. Accordingly, a trial court’s credibility
determinations are afforded great deference on appeal. Hughes, 340 S.W.3d at 360; Larsen-



                                              -8-
Bell, 301 S.W.3d at 235. Here, there is no basis in this appellate record for questioning the
trial court’s assessment of the credibility of these witnesses.

Having reviewed the evidence in the record with appropriate deference to the trial court’s
credibility determinations, we must respectfully disagree with Pearson’s assertion that the
evidence preponderates against the trial court’s conclusion. There is ample evidence to
support the inference that Pearson was “oversensitive” to noise, that the noise that emitted
from Ross’s AC unit was not considered unreasonable before Pearson purchased her home,
that Ross had done nothing to increase the noise level, and that the unit was bothersome to
Pearson because she was overly sensitive. We find that the evidence preponderates in favor
of the findings of the trial court, and so affirm.

                                       C ONCLUSION

The decision of the trial court is affirmed. Costs on appeal are to be taxed to Appellant
Chandra Pearson and her surety, for which execution may issue, if necessary.




                                          ______________________________________
                                          HOLLY M. KIRBY, JUDGE




                                             -9-